Case 3:20-cv-03030-CDC Document 18             Filed 06/17/21 Page 1 of 1 PageID #: 669




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION

SHENNA D. SPENCER                                                                PLAINTIFF

       v.                           CIVIL NO. 20-3030

ANDREW M. SAUL, Commissioner
Social Security Administration                                                 DEFENDANT



                                       JUDGMENT
       For reasons stated in the memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 17th day of June 2021.


                                                    /s/ Christy Comstock
                                                   HON. CHRISTY COMSTOCK
                                                   UNITED STATES MAGISTRATE JUDGE
